 

EXHIBIT 10.63 

 

FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT  

 

This Amendment (the “Amendment”) dated as of June 30, 2015 (the “Effective
Date”), is made and entered into by and between H y H Investments, Sociedad
Anonima (the “Seller”) and Elite Data Services Inc. (the “Purchaser” which shall
include its assigns). 

 

RECITALS 

 

WHEREAS, the Purchaser and the Seller entered into a Securities Purchase
Agreement dated April 4, 2015 (the “Agreement”) and related Promissory Note
dated April 6, 2015 (the “Original Note”); and 

 

WHEREAS, the parties wish to amend certain provisions of the Agreement and
Restate the Original Note as set forth herein;

 

NOW THEREFORE, in consideration of the foregoing, the parties hereby agree as
follows: 

 

1.           Section 5.12 of the Agreement is hereby added to the Agreement and
states in its entirety as follows: 

 

“Section 5.12 Effective Date. The effective date of this Agreement shall be
April 6, 2016 in conjunction with the Amended and Restated Promissory Note dated
June 30, 2015 (the “Note”) between the Purchaser and Seller.

 

2.            The Original Note is hereby deemed null and void, and replaced in
its entirety with the Note (annexed hereto). 

 

All other provisions of the Agreement shall remain in full force and effect.  

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written. 

 

PURCHASER 

 

Elite Data Services, Inc. and/or its assigns 

 





By:    

/s/ Charles Rimlinger

Name: Charles Rimlinger, CEO 

Title: Chief Executive Officer 



 

SELLER 

 

H y H Investments, Sociedad Anonima 

 





By: 

/s/ Wilson Stevenson 

Wilson Stevenson 

Owner 



 

 